Citation Nr: 1823500	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a stomach disability.

2. Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel




INTRODUCTION

The Veteran had active naval service from June 1996 to March 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the VA RO in Honolulu, Hawaii.    

The issue of entitlement to service connection for a stomach disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2006 rating decision, the RO denied entitlement to service connection for a stomach disorder.  

2. The evidence received since the April 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for a stomach disability.  


CONCLUSION OF LAW

New and material evidence has been received and the claim of entitlement to service connection for a stomach disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2006 rating decision, the RO denied entitlement to service connection for a stomach disability.  The Veteran did not appeal that decision.  

The evidence that has been received since the April 2006 rating decision include lay statements and post-service treatment records indicating that the Veteran had a stomach disability that may be related to nonsteroidal anti-inflammatory drug treatment during service.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach disability.  Therefore, reopening of the claim is warranted.  


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a stomach disability is granted. 


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran has contended that his stomach disability was caused by large doses of nonsteroidal anti-inflammatory drugs (NSAIDs) prescribed to treat his plantar fasciitis during service.
 
Service treatment records document NSAID treatment for the Veteran's service-connected plantar fasciitis.  Post-service treatment records reveal that the Veteran presented with epigastric pain, gastritis, and gastroenteritis as early as December 1998.  The Veteran has reported that he has continued to experience stomach problems since active service.  

In light of the documented NSAID treatment during service, the Veteran's assertions that he has continued to experience stomach problems since that time, and the post-service diagnosis showing that the Veteran has a stomach condition; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present stomach disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, current treatment records, including Hilo Hospital treatment records, should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records, including Hilo Hospital treatment records, and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present stomach disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.   

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present stomach disability is etiologically related to the Veteran's active service.  The examiner must specifically comment on the NSAID dosage prescribed to treat the Veteran's plantar fasciitis during service.  The examiner should presume that the Veteran is a reliable historian with regard to his report of onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


